   Case 1:18-cr-00330-PWG Document 44-1 Filed 04/04/19 Page 1 of 4




                                       ATTACHMENT A

                                  STIPULA nON OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial. this
Office would have proven the followingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this mailer proceeded to trial.

        The Defendant, Steven Hadley Hassan, age 52, is a resident of Frederick, Maryland and
fonnerlya Foreign Service Officer employed by the United States Department of State.
         Over a period of approximately three years, Hassan repeatedly sexually abused his
daughter, Jane Doe I, in government housing in the Philippines and South Africa, where Hassan
was stationed in connection with his work as a Foreign Service Officer. Jane Doe I was born in
November 1997. The abuse included touching Jane Doe I's vagina, performing oral sex on her,
and engaging in vaginal intercourse with her. The abuse initially happened about once a week,
for a time occurred more frequently (sometimes daily), and then eventually occurred
approximately once a month.
       Furthennore, while stationed in the Philippines, Hassan also sexually abused at least four
minors (including pre-pubescent minors) who resided in Manila and produced pornographic
images of two of the minors. Hassan's offenses are described in further detail below.
       Beginning in October 20 I0, Hassan and his family resided in pennanent housing provided
to him by the United States government in Makati, Philippines. Hassan abused Jane Doe I in that
government housing, entering her bedroom in the middle of the night.
         In or about July 2012, Hassan, Jane Doe I, and the rest of Hassan's family moved to
Pretoria, South Africa-Hassan's     next duty station-where   they resided in pennanent housing
provided to Hassan by the United States government. Hassan's abuse of Jane Doe I continued
there as well-again    in Jane Doe I's bedroom-and     ended in approximately mid-20B. During
this period of time, the abuse happened approximately once a month.
       During the period of time when Hassan was stationed to the Philippines, he also sexually
abused two pre-pubescent minors who resided in Manila-Jane Doe 2 (born in October 2003) and
Jane Doe 3 (born in September 1999), who are sisters, and Hassan produced images of the abuse.
        Both Jane Doe 2 and Jane Doe 3 met Hassan in 2010 when he offered them food from a
local restaurant near where they lived. Thereafter, the Defendant transported Jane Doe 2 and Jane
Doe 3 in his minivan to a local hotel and sexually abused them. He bathed with the nude children,
perfonned oral sex on Jane Doe 2 and had Jane Doe 3 take pictures of the abuse using his camera-
a Sony DSC 3000 model. Hassan also had vaginal intercourse with Jane Doe 2 and, afterwards,
gave her chocolates and money. Hassan, using the same camera, likewise took photographs of
Jane Doe 2 and Jane Doe 3 with their legs spread and genitals exposed in a lascivious manner.
         Hassan most recently sexually abused Jane Doe 2 in 2015 when he visited the Philippines
for a brief trip.




Rev. AuguSl2018
                                                12
     Case 1:18-cr-00330-PWG Document 44-1 Filed 04/04/19 Page 2 of 4




         Regarding Jane Doe 3, Hassan brought her, along with two other minor girls, to a local
Manila hotel on at least three occasions and sexually abused them, including by touching Jane Doe
3' s vagina and breasts and performing oral sex on the other girls.
       Hassan eventually brought his Sony camera and the SD card within it back to the United
States after his tOUISoverseas were completed, some time after November 2015. Hassan
eventually deleted the images of child pornography he produced from the SD can\.
        Beginning in October 2014 and continuing until March 2018, Hassan-under the
usernames johnjohnlangowit, jjlangowitz, and jjlango-used an online, computer-based file-
sharing network to distribute child pornography, including child pornography involving pre-
pubescent minors, as well as to engage in online chats. On January 22, 2018, an undercover
investigator downloaded thousands of depictions of child pornography and erotica from the
"shared folder" of the file-sharing program that Hassan had made available for download. The
Internet is a facility of interstate commerce.
        Both state and federal search warrants were later secured and executed at Hassan's
residence at 9043 Allington Manor Circle West, Frederick, Maryland 21703. Among the items
seized during the execution of the warrants were various items belonging to and used by Hassan:
a Toshiba Satellite Laptop computer, SIN: 4E129790P; a Transcend Secure Digital (SD) flash
memory card, SIN: BE1134621864D; a PNY 8 GB USB flash memory drive; and a Sony DSC
3000 model camera. All of these items were manufactured outside of the District of Maryland.
         An HSI Computer Forensics Analyst conducted a forensic analysis of all of the seized
digital evidence and discovered numerous depictions of child pornography. For example, the
review of the Toshiba Satellite Laptop computer revealed the existence of thouSands of images of
child pornography, as well as the existence of the file-sharing program that Hassan used to
distribute child pornography. The review of the PNY 8 GB USB flash drive likewise revealed the
existence of numerous images of child pornography on the drive. Furthermore, the review of the
Transcend SD flash memory card revealed, in the deleted space, the existence of the produced
images of child pornography referenced above, including images that depict Hassan, whose face
is visible in certain of the images, and Jane Doe 2 and Jane Doe 3. The metadata associated with
the produced child pornography images indicate that the photos were taken by a Sony model DSC-
S3000 digital camera-the same camera that Hassan owned and that was recovered in his
residence.
        The Analyst also recovered from Hassan's Toshiba laptop certain chats from the online,
computer-based file-sharing program that Hassan used to distribute child pornography. In those
chats, Hassan repeatedly discusses his abuse of Jane Doe I, Jane Doe 2, Jane Doe 3, and others
and repeatedly sent the produced child pornography images of Jane Doe 2 and Jane Doe 3 to other
users of the program. Furthermore, in other chats, Hassan provides tips to others about how to go
about meeting and abusing minors in the Philippines.


                             [INTENTIONALLY LEFT BLANK)




Rev. August 2018
                                               13
                                                         _"   •   f




        Case 1:18-cr-00330-PWG Document 44-1 Filed 04/04/19 Page 3 of 4




           On June 8, 2018, Hassan was arrested at his residence in connection with a federal warrant
    and has been detained since that time.




           SO STIPULATED:        g/J;{ 11



                                     ..s~£.v "LNSt8flR8R Hadley       Hassan
                                                 Defendant


                                                 2tt0WL)f~
                                                 Laura Ginsberg Abelson, Esq.
                                                 Counsel for Defendant




•




    Rev. August 2018
                                                    14
Case 1:18-cr-00330-PWG Document 44-1 Filed 04/04/19 Page 4 of 4
